Exhibit 10.3

DEVELOPMENT AGREEMENT

This Development Agreement (“Agreement”) is made effective as of August 29, 2006
(“Effective Date”) by and between, VENOCO, INC., a Delaware corporation
(“Venoco”), and CARPINTERIA BLUFFS, LLC, a Colorado limited liability company
(“Bluffs”).  Venoco and Bluffs are individually referred to as a Party and
collectively as Parties in this Agreement.

RECITALS

A.                                   Pursuant to that certain Dividend
Distribution Agreement, dated as of August 29, 2006 by and among Timothy M.
Marquez and Bernadette B. Marquez, as trustees of the Marquez Trust, under Trust
Agreement Dated February 26, 2002, as amended (“Trust”) and the Parties
(“Distribution Agreement”), Bluffs has acquired from Venoco and now owns (i) an
undivided one hundred percent (100%) fee interest in that certain real property
improved with oil and gas processing facilities owned by Venoco (“Processing
Facilities”), located in the City of Carpinteria, County of Santa Barbara,
consisting of approximately forty six (46) acres, comprised of five (5) separate
parcels designated with APN(s) 001-170-003, 001-170-004, 001-170-022,
001-170-023, and 001-170-014 (collectively, “Facilities Parcels”), and (ii) an
undivided fifty percent (50%) fee interest (“Venoco Parking Parcel Interest”) in
that certain real property improved with parking and access facilities for the
Casitas pier (“Casitas Pier”), located in the City of Carpinteria, County of
Santa Barbara, consisting of approximately ten (10) acres, comprised of one (1)
parcel designated with APN 001-170-021 (“Parking Parcel”).  As used in this
Agreement the term “Property” (i) shall refer collectively to the Facilities
Parcels and the Venoco Parking Parcel Interest, and (ii) shall not include any
of the improvements, Processing Facilities (such improvements and Processing
Facilities collectively, the “Reserved Improvements”), oil and gas leases, or
mineral interests located on, or appurtenant to, or part of, the Facilities
Parcels and the Venoco Parking Parcel Interest.  The Property is further
described in the attached Exhibit A.  ExxonMobil Corporation owns the other
undivided fifty percent (50%) interest in the Parking Parcel (“Exxon Parking
Parcel Interest”).

B.                                     Venoco is a party to that certain
Purchase and Sale Agreement, dated as of November 4, 1998, by and among Chevron
U.S.A. Inc., a Pennsylvania corporation (“CUSA”), Chevron Pipe Line Company, a
Delaware corporation (“CPL” and together with CUSA “Chevron”), Ellwood Pipeline,
Inc., a California corporation (“Ellwood”), and Venoco, as amended by that
certain First Amendment to Purchase and Sale Agreement, dated as of January 13,
1999, by and among the same parties described in this Recital B (collectively,
“Purchase Agreement”) pursuant to which Venoco acquired the Property from
Chevron.

C.                                     Pursuant to the Purchase Agreement, (i)
Chevron and Venoco each have certain environmental clean up and indemnity
obligations with respect to the Property, (ii) the


--------------------------------------------------------------------------------


Property is subject to a first priority deed of trust (“Chevron Deed of Trust”)
in favor of Chevron securing the performance of Venoco’s abandonment obligations
under the Purchase Agreement, and (iii) the Property is subject to certain
transfer restrictions and options to purchase in favor of Chevron.

D.                                    Pursuant to the Distribution Agreement,
Bluffs has an option to purchase from Venoco the Exxon Parking Parcel Interest
if such interest is first obtained by Venoco.

E.                                      Pursuant to the Distribution Agreement,
Venoco has reserved from the conveyance of the Property to Bluffs: (i) all
interests in the mineral rights in the Property owned by Venoco (“Venoco
Minerals”), with  the right of surface entry to explore for, remove, extract, or
otherwise exploit such minerals, (ii) all interests in the mineral rights in the
Property owned by other parties and leased by Venoco (“Leased Minerals”), with
the right of surface entry to explore for, remove, extract, or otherwise exploit
such minerals, (iii) the lessor’s interest in all leases and all income received
by Venoco from any leases, including oil and gas leases, which encumber the
Property, and (iv) all Reserved Improvements located on or appurtenant to the
Property (collectively, “Property Reservations”).

F.                                      Pursuant to the Distribution Agreement,
Bluffs has accepted the conveyance of the Property to Bluffs subject to the
following, in addition to the Property Reservations:  (i) the Chevron Deed of
Trust, (ii) obligations of Venoco under the Purchase Agreement respecting the
Property, and (iii) any other liens, encumbrances, leases, tenancies or other
rights of possession, oil and gas leases, reservations, exceptions, charges,
easements, rights, rights of way, covenants, conditions, and restrictions which
are (a) currently of record as reflected in the title report for the Property,
or (b) not of record but existing as encumbrances against the Property resulting
from Venoco’s use of the Property (collectively, “Property Encumbrances”).

G.                                     The Parties have entered into that
certain Ground Lease, dated as of August 29, 2006 (“Ground Lease”), pursuant to
which Bluffs leases the Property to Venoco for use as the site for the
Processing Facilities.

H.                                    The Parties may desire for Venoco (i) to
relocate and consolidate the Processing Facilities (“Processing Facilities
Relocation”) into and within an approximate two (2) acre portion of the Property
(“Relocation Parcel”), (ii) to have the right to use approximately two (2) acres
of the Parking Parcel as a parking and access area for the Casitas Pier (“Access
Parcel”), (iii) to have adequate vehicular and utility rights-of-way, easements
and access to the Relocation Parcel and the Access Parcel (“Access and Utilities
Easements”), and (iv) upon completion of the Processing Facilities Relocation,
to terminate the lease agreement described in Recital G and enter into a new
ground lease for the Relocation Parcel and the Access Parcel.

I.                                         Bluffs desires to amend the Local
Coastal Plan (“LCP”) by amending the land use and zoning designation for the
Property, excluding the Relocation Parcel and the Access

2


--------------------------------------------------------------------------------




Parcel, for new uses selected by Bluffs and consistent with Venoco’s continued
use of the Relocation Parcel and the Access Parcel (“LCP Amendment”).

J.                                        The Parties desire to mutually
cooperate in the filing and processing of the applications for all governmental
entitlement approvals necessary to complete the Processing Facilities Relocation
and the LCP Amendment (collectively, “Property Development”).

NOW, THEREFORE, for the reasons set forth herein above, and in consideration of
the mutual promises and agreements of the Parties under the Distribution
Agreement and as hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

1.                                       APPROVALS

(a)                                  Relocation Project Approvals.  Either Party
may initiate at any time, and Venoco shall initiate if required pursuant to
Section 2 below, and upon any such initiation both Parties shall mutually
cooperate in the filing and processing of the applications required to obtain
all governmental entitlement approvals necessary to complete the Processing
Facilities Relocation (“Relocation Project Approvals”).

(b)                                 Local Coastal Plan Amendment.  Bluffs may
initiate at any time and shall thereafter file and diligently process the
applications required to obtain all governmental approvals necessary for the LCP
Amendment; provided, however, that such application for LCP Amendment shall
include an application for the Relocation Project Approvals.  Venoco shall
cooperate with such applications so long as the anticipated LCP Amendment is
consistent with Venoco’s use of the Relocation Parcel and the Access Parcel as
described and contemplated in the Processing Facilities Relocation.

(c)                                  Agreement Upon Relocation Parcel and Access
Parcel.  Notwithstanding the foregoing provisions of this Section 1, prior to
either Party filing an application for Relocation Project Approvals or LCP
Amendment, the Parties shall first agree upon the configuration of the
Relocation Parcel and the Access Parcel as provided in Section 3(a).

2.                                       RELOCATION OPTIONS

(a)                                                     First Option.  On any
date which is within sixty (60) days of the date which is two (2) years from the
Effective Date, Bluffs shall have the right to require Venoco to commence the
Processing Facilities Relocation by providing written notice to Venoco (“First
Option Notice”) of the exercise of Bluffs’s option rights pursuant to this
Section 2(a) (“First Option”).  If Bluffs has obtained the Relocation Project
Approvals prior to the date of the First Option Notice, Venoco shall complete
the Processing Facilities Relocation by the date which is one (1) year from the
date of the First Option Notice.  If Bluffs has not obtained the Relocation
Project Approvals prior to the date of the First Option Notice, Venoco shall (i)
use commercially reasonable efforts to obtain the Relocation Project Approvals
within two (2) years from the date of the First Option Notice, and (ii) complete

3


--------------------------------------------------------------------------------




the Processing Facilities Relocation within one (1) year from receipt of the
Relocation Project Approvals.  If Venoco fails to complete the Processing
Facilities Relocation within one (1) year from the date of the First Option
Notice or the date of receipt of the Relocation Project Approvals, whichever
date is later, or if Venoco is required to obtain the Relocation Project
Approvals and fails to do so within two (2) years from the date of the First
Option Notice, the rent under the Ground Lease shall be adjusted as described in
Section 4(a).  Bluffs shall pay Venoco the sum of three million dollars
($3,000,000) in the event and at the time Venoco completes the Processing
Facilities Relocation pursuant to the First Option.

(b)                                                    Second Option.  If Bluffs
does not timely exercise the First Option, then on any date which is within
sixty (60) days of the date which is three (3) years from the Effective Date,
Bluffs shall have the right to require Venoco to commence the Processing
Facilities Relocation by providing written notice to Venoco (“Second Option
Notice”) of the exercise of Bluffs’s option rights pursuant to this Section 2(b)
(“Second Option”).  If Bluffs has obtained the Relocation Project Approvals
prior to the date of the Second Option Notice, Venoco shall complete the
Processing Facilities Relocation by the date which is one (1) year from the date
of the Second Option Notice.  If Bluffs has not obtained the Relocation Project
Approvals prior to the date of the Second Option Notice, Venoco shall (i) use
commercially reasonable efforts to obtain the Relocation Project Approvals
within two (2) years from the date of the Second Option Notice, and (ii)
complete the Processing Facilities Relocation within one (1) year from receipt
of the Relocation Project Approvals.  If Venoco fails to complete the Processing
Facilities Relocation within one (1) year from the date of the Second Option
Notice, or the date of receipt of the Relocation Project Approvals, whichever
date is later, or if Venoco is required to obtain the Relocation Project
Approvals and fails to do so within two (2) years from the date of the Second
Option Notice the rent under the Ground Lease shall be adjusted as described in
Section 4(a).  Bluffs shall pay Venoco the sum of two million dollars
($2,000,000) in the event and at the time Venoco completes the Processing
Facilities Relocation pursuant to the Second Option.

(c)                                                     Third Option.  If Bluffs
does not timely exercise either the First Option or the Second Option, then at
any time after four (4) years from the Effective Date, Bluffs shall have the
right to require Venoco to commence the Processing Facilities Relocation by
providing written notice to Venoco (“Third Option Notice”) of the exercise of
Bluffs’s option rights pursuant to this Section 2(c) (“Third Option”).  If
Bluffs has obtained the Relocation Project Approvals prior to the date of the
Third Option Notice, Venoco shall complete the Processing Facilities Relocation
by the date which is one (1) year from the date of the Third Option Notice.  If
Bluffs has not obtained the Relocation Project Approvals prior to the date of
the Third Option Notice, Venoco shall (i) use commercially reasonable efforts to
obtain the Relocation Project Approvals within two (2) years from the date of
the Third Option Notice, and (ii) complete the Processing Facilities Relocation
within one (1) year from receipt of the Relocation Project Approvals.  If Venoco
fails to complete the Processing Facilities Relocation within one (1) year from
the date of the Third Option Notice, or the date of receipt of the Relocation
Project Approvals, whichever date is later, or if Venoco is required to obtain
the Relocation Project Approvals and fails to do so within two (2) years from
the date of the Third Option Notice, the rent under the Ground Lease

4


--------------------------------------------------------------------------------




shall be adjusted as described in Section 4(a).  Bluffs shall not pay Venoco any
amount in consideration for the Third Option.

3.                                       RELOCATION MECHANICS

(a)                                                     Configurations of
Relocation Parcel and Access Parcel.  Upon the request of either Party, the
Parties shall mutually agree upon the location and configuration of the
Relocation Parcel and the Access Parcel.  Unless the Parties otherwise agree,
such parcels shall meet the following requirements:

(i)                 Each such parcel shall be configured so as to be reasonably
likely to be approved by the applicable governmental entities as a separate
legal parcel under the existing zoning applicable to the Property at the date of
this Agreement for use by Venoco as contemplated by this Agreement.

(ii)              The approximate locations and sizes of such parcels shall be
as depicted on Exhibit B attached hereto.

(iii)           Venoco shall develop, in connection with the Parties reaching
agreement on the location and configuration of such parcels, sufficient
Relocation Specifications under Section 3(b) below so as to enable the Parties
to reasonably plan for the use and configuration of parcels.

(b)                                                    Relocation
Specifications.  Upon the exercise of any option described in Section 2, Venoco
shall develop all engineering and construction plans necessary for the
Processing Facilities Relocation (“Relocation Specifications”) in a manner
consistent with oil and gas industry standards.  Bluffs shall have the right to
review and comment upon the Relocation Specifications.  Venoco shall consider
good faith comments from Bluffs regarding the Relocation Specifications which
are consistent with oil and gas industry standards.

(c)                                                     Relocation Easements and
Leases.  The Parties acknowledge and recognize that in order for Venoco to (i)
use the Relocation Parcel as a site for Processing Facilities and (ii) use the
Access Parcel as described in Recital H, Venoco shall require further vehicular
and utility rights-of-way, easements, access and leasehold rights in accordance
with the Relocation Specifications.  Bluffs shall fully cooperate with Venoco in
order to grant all such rights as required by the Relocation Specifications
(“Relocation Easements”).

(d)                                                    Zoning.  Unless otherwise
required by an applicable governmental authority, the Relocation Parcel and the
Access Parcel shall retain the zoning designation on the Property as of the
Effective Date and shall not be part of the LCP Amendment.

(e)                                                     Costs.  Bluffs shall be
responsible for all costs associated with obtaining the LCP Amendment.  Venoco
shall be responsible for all costs associated with the

5


--------------------------------------------------------------------------------




Relocation Project Approvals, the Relocation Specifications and the physical
moving of its Processing Facilities to the Relocation Parcel.  The Parties shall
equally share all costs associated with the granting of the Relocation
Easements.

 

(f)                                                       Assignment of Certain
Leases.  Upon completion of (i) any part of the Processing Facilities Relocation
and (ii) the transfer of operation and control of any portion of the Property
from Venoco to Bluffs, Venoco shall assign to Bluffs all ground leases and
subleases which encumber the Property other than the Ground Lease.  Such
assignment shall not include the Venoco Minerals, the Leased Minerals or any oil
and gas leases which encumber the Property.

(g)                                                    Removal of Encumbrances. 
Upon completion of (i) any part of the Processing Facilities Relocation and (ii)
the transfer of operation and control of any portion of the Property from Venoco
to Bluffs, the Parties shall cooperate to jointly remove such encumbrances on
the Property as are necessary in order for Bluffs to have merchantable title to
the Property subject to the terms and conditions of this Agreement and the
Distribution Agreement.

(h)                                                    Remaining Reserved
Improvements.  Upon completion of (i) any phase of the Processing Facilities
Relocation and (ii) the transfer of operation and control of any portion of the
Property from Venoco to Bluffs upon completion of such phase of the Processing
Facilities Relocation, any Reserved Improvement which remains on such portion of
the Property now under the control of Bluffs shall be deemed transferred from
Venoco to Bluffs if Bluff retains such Reserved Improvement.

(i)                                                        Quitclaim of Surface
Rights.  Upon completion of (i) any phase of the Processing Facilities
Relocation and (ii) the transfer of operation and control of any portion of the
Property from Venoco to Bluffs upon completion of such phase of the Processing
Facilities Relocation, Venoco shall quitclaim to Bluffs Venoco’s rights of
surface entry to explore for, remove, extract otherwise exploit the Venoco
Minerals and the Leased Minerals on such portion of the Property now under the
control of Bluffs.  Notwithstanding the foregoing, Venoco shall always retain
rights of surface entry to explore for, remove, extract otherwise exploit the
Venoco Minerals and the Leased Minerals through the Relocation Parcel, Access
Parcel and the Access and Utilities Easements.

4.                                       GROUND LEASE ADJUSTMENTS

(a)                                                     Rent Adjustment.  If
Venoco fails to complete the Processing Facilities Relocation within the time
frames described in Section 2 above, the rent payable to Bluffs pursuant to the
Ground Lease shall be adjusted to the fair rental value of the Property (“Fair
Rental Value”) effective for the remainder of the term of the Ground Lease until
the Processing Facilities Relocation is completed.  Upon Bluffs’s notice to
Venoco that Bluffs shall enforce the rent adjustment described in this Section
4(a) (“Rent Adjustment Notice”) the Parties shall meet to agree upon the Fair
Rental Value.  If the Parties fail to agree upon the Fair Rental Value within
forty-five (45) days of the date of the Rent

6


--------------------------------------------------------------------------------




Adjustment Notice, each Party shall select their own arbitrator and said
arbitrators shall select a third arbitrator.  The three arbitrators shall
determine the Fair Rental Value (i) based on evidence and relevant information
submitted to the arbitrators by Venoco and Bluffs including, without limitation,
evidence and information concerning the size, location and use of the portion of
the Property used by Venoco and the existing industrial use zoning designation
of such portion of the Property, and (ii) pursuant to the California Code of
Civil Procedure Sections 1280-1294.2.  Each arbitrator shall be an experienced
real estate professional (i.e., real estate broker, real estate attorney, real
estate developer, etc.) experienced with real property matters in the South
Coast of Santa Barbara County, California.  The mutual decision of any two (2)
arbitrators shall be final.  The arbitrators selected shall determine the Fair
Rental Value within ninety (90) days of the date of the Rent Adjustment Notice.

 

(b)                                                    New Ground Lease.  Upon
completion of the Processing Facilities Relocation, Bluffs shall lease to Venoco
the Relocation Parcel and the Access Parcel for (i) an initial term of twenty
(20) years with options to extend such term up to ninety-nine (99) years so long
as (1) commercial oil or gas production exists on Venoco’s onshore oil and gas
leases in Carpinteria California or Venoco’s offshore oil and gas leases in
federal waters in the Santa Barbara Channel, (2) the Casitas Pier is used to
service oil and gas operations in the Santa Barbara Channel, or (3) Venoco or
Chevron continue to have abandonment obligations under the Purchase Agreement
with respect to the Relocation Parcel or the Access Parcel; (ii) the yearly rent
of one dollar ($1) with the exception that (1) if the Relocation Parcel occupies
a portion of the Property in excess of two (2) acres the yearly rent of the
portion of the Relocation Parcel in excess of two (2) acres (“Relocation Parcel
Excess”) shall be the fair rental value of such Relocation Parcel Excess
determined pursuant to the requirements of Fair Rental Value described in
Section 1(a) above, and (2) Venoco shall not be responsible for rent on any
portion of the Property which shall be designated as a no development buffer
zone by any governmental entity; (iii) right to conduct drilling operations on
the Relocation Parcel and to obtain subsurface pass-through rights to the entire
Property to access mineral interests either owned or leased by Venoco; and (iv)
upon the remaining terms and conditions of the Ground Lease excluding any
further obligations to relocate the Processing Facilities (“New Ground Lease”). 
The Parties shall mutually cooperate in order to finalize the New Ground Lease
and upon its commencement the Ground Lease shall terminate.

5.                                       GENERAL PROVISIONS

(a)                                                     Recitals.  The recitals
set forth at the beginning of this Agreement are true and correct.

(b)                                                    Exhibits and Schedules. 
Every exhibit, schedule, and other appendix attached to and referred to in this
Agreement is incorporated in this Agreement by such reference.

7


--------------------------------------------------------------------------------




(c)                                                     Titles and Headings. 
The titles and headings used in this Agreement are for convenience only, are not
a part of this Agreement, and shall have no effect upon its construction or
interpretation.

(d)                                                    No Partnership or Joint
Venture.  Nothing contained in this Agreement is intended to create a
relationship of partnership or of joint venture or of any association among the
Parties.

(e)                                                     Successors and Assigns. 
This Agreement binds, and is for the benefit of, the Parties and their
respective successors and permitted assigns.

(f)                                                       Survival.  Except as
otherwise expressly provided in this Agreement, all covenants, representations
and warranties, express or implied, shall survive the execution and termination
of this Agreement, the Property Development and the other transactions
contemplated hereby.

(g)                                                    Time.  Time is of the
essence in the performance of this Agreement.

(h)                                                    Attorneys’ Fees.  If any
legal action, arbitration or other proceeding is brought for the enforcement of
this Agreement, or because of any alleged dispute, breach, default or
misrepresentation in connection with this Agreement, then the Party, if any,
prevailing on the more substantial portion of its claims and defenses shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, and/or enforcing any judgment granted therein, in addition
to any other relief to which it may be entitled. Any judgment or order entered
in such action or proceeding shall contain a specific provision providing for
the recovery of attorneys’ fees and costs incurred in enforcing such judgment. 
This Section 5(h) shall be applied pursuant to the provisions of California
Civil Code Section 1717.

(i)                                                        Modification.  Any
extension, modification or amendment of this Agreement must be in writing and
signed by the Parties to be affected thereby or their respective successors in
interest.  The Parties hereby contemplate that this Agreement may be modified
prior to the completion of the Property Development.

(j)                                                        Partial Invalidity
and Severability.  Nothing contained herein shall be construed as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision contained herein and any applicable statute, law,
ordinance, or regulation, the latter shall prevail, but the provisions of this
Agreement affected shall be limited only to the extent necessary to bring it
within the requirements of such law.   If any term, covenant, condition or
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of this Agreement shall remain in
full force and effect, and shall in no way be affected, impaired, or invalidated
thereby.

(k)                                                     Further Actions.  Each
Party shall, at its own cost and expense, execute and deliver such further
documents and instruments, and shall take such other actions, as

8


--------------------------------------------------------------------------------




may be reasonably required or appropriate to carry out the intent and purposes
of this Agreement.

(l)                                                        Entire Agreement. 
Except as otherwise stated in this Agreement, this Agreement contains the entire
agreement between the Parties hereto with respect to its subject matter.  All
prior agreements, understandings, representations or negotiations are hereby
superseded, terminated and cancelled in their entirety, and are of no further
force or effect.  No promises, representations, warranties or covenants not
included in this Agreement, either oral or written, have been or are relied upon
by any Party.

(m)                                                  Gender and Number.  Where
appropriate in this Agreement, words in the singular form shall include the
plural and vice versa, and words in the masculine shall include the feminine and
neuter and vice versa.

(n)                                                    Neutral Construction.  In
construing this Agreement, no consideration shall be given to the fact or
presumption that any Party had a greater or lesser hand in the drafting of this
Agreement.

(o)                                                    Applicable Law and
Venue.  This Agreement shall in all respects be governed by the laws of the
State of California.  Venue and jurisdiction shall be in the Superior Court for
Santa Barbara County.

(p)                                                    Separate Counterparts. 
This Agreement may be executed in two or more separate counterparts, each of
which when so executed shall be deemed to be an original.  Such counterparts
shall, together, constitute and be one and the same instrument.

(Signature page follows)

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

 

VENOCO

 

 

 

 

 

 

 

 

Venoco, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

By

/s/ William Schneider

 

 

 

William Schneider

 

 

President

 

 

 

BLUFFS

 

 

 

 

 

 

 

 

Carpinteria Bluffs, LLC, a Colorado limited liability company

 

 

 

 

 

 

 

 

By

/s/ Timothy Marquez

 

 

 

Timothy Marquez

 

 

Manager

 

 

10


--------------------------------------------------------------------------------